           Case 1:20-cr-00028-DAD-BAM Document 24 Filed 09/23/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00028-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   GABRIEL MATA,                                      DATE: September 28, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on September 28, 2020. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00028-DAD-BAM Document 24 Filed 09/23/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

16 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

17 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

18 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

19 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

20 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
21 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

22 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

23 rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7). 2 If continued, this Court should designate a new date for the status
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00028-DAD-BAM Document 24 Filed 09/23/20 Page 3 of 4


 1 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                              STIPULATION

 4         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6         1.      By previous order, this matter was set for status on September 28, 2020.

 7         2.      By this stipulation, defendant now moves to continue the status conference until

 8 November 23, 2020, and to exclude time between September 28, 2020, and November 23, 2020, under

 9 18 U.S.C. § 3161(h)(7)(A), B(iv).
10         3.      The parties agree and stipulate, and request that the Court find the following:

11                 a)     The government has represented that the discovery associated with this case

12         includes investigative reports and body camera video. All of this discovery has been either

13         produced directly to counsel and/or made available for inspection and copying.

14                 b)     Counsel for defendant desires additional time to consult with her client to discuss

15         a potential resolution of the case. Counsel for defendant is still reviewing the discovery and

16         conducting further investigation. Counsel for the government and counsel for defendant

17         reasonably believe that the case will resolve pursuant to a plea.

18                 c)     Counsel for defendant believes that failure to grant the above-requested

19         continuance would deny her the reasonable time necessary for effective preparation, taking into

20         account the exercise of due diligence.

21                 d)     The government does not object to the continuance.

22                 e)     Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of September 28, 2020 to November

27         23, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

28         results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00028-DAD-BAM Document 24 Filed 09/23/20 Page 4 of 4


 1          finding that the ends of justice served by taking such action outweigh the best interest of the

 2          public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
      Dated: September 23, 2020                                MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ LAURA JEAN BERGER
10                                                             LAURA JEAN BERGER
                                                               Assistant United States Attorney
11

12
      Dated: September 23, 2020                                /s/ MELISSA BALOIAN
13                                                             MELISSA BALOIAN
14                                                             Counsel for Defendant
                                                               GABRIEL MATA
15

16

17                                                   ORDER

18          IT IS SO ORDERED that the Status Conference is continued from September 28, 2020 to
19 November 23, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

20
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
21
     IT IS SO ORDERED.
22

23      Dated:    September 23, 2020                            /s/ Barbara   A. McAuliffe          _
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
